Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election with traverse of Group I (claims 1-11; a composition) in the reply filed on 05/27/2022 is acknowledged.  The applicants argue at pages 1 and 2 of their Remarks filed 05/27/2022 that there is no additional burden on the Examiner for various searches because claims 1-11 define the composition for transforming a non-biodegradable material into a decomposable material and claims 12-221 define the method by which the composition for transforming a non-biodegradable material into a decomposable material can be prepared, they relate to a single inventive concept.  
	However, this argument is not persuasive at this time. As mentioned in the previous Office action mailed 04/25/2022, the inventions require a different field of search.  For example, elected Group I (composition) is classified in C08L 99/00 and C08K 3/26, while non-elected Group II (method) is classified in C08K 13/00 and B09B 3/00.  Moreover, as mentioned in the previous Office action mailed 04/25/2022, the inventions are independent and distinct from each other because the process as claimed can be used to make another and material different product such as a composition not for the purposes of transforming a non-biodegradable material into a decomposable material. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement in the reply filed on 05/27/2022.

Claim Objections
4.	Claims 2-4 are objected to because of the following informalities:  
	As to Claims 2 and 4: The applicants are advised to add the term “further” after the claimed phrase “wherein the composition”. 
	As to Claim 3: The applicants are advised to delete the comma (,) between the claimed phrases “to form” and “a semi-solid solution”. 
Appropriate corrections are required.

Specification-Objection
5.	The disclosure is objected to because of the following informalities:  
	At page 15, paragraph [0064], line 5, of the present specification, the applicants are advised to delete the comma (,) between the disclosed term “the” and disclosed phrase “least plastic content”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 11: It recites, among other things, “but not limited to”.  By virtue of using this phrase, the claim raises indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following the phrase “but not limited to”.    
	Additionally, it is not clear what is included by the claimed “polyethylene (C2H4)n compound, a polystyrene (C8H8)n compound, a polyvinyl chloride (C2H3Cl)n compound” (Emphasis added) since “n” is not defined in the claim or the present specification (see, for example, page 3, paragraph [0012] and page 8, paragraph [0038] of the present specification).  
	Accordingly, the scope of this claim is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsol et al. (US 3,750,600).
	The claims are directed to a composition for transforming a non-biodegradable material into a decomposable material, said composition includes one or more components:
(a) a particular amount of a carbonate or bicarbonate compound and (b) a particular amount of a plant extract of a plant family of Lythraceae. 
	The claimed “one or more components” is interpreted to include (a) “a particular amount of a carbonate or bicarbonate compound,” (b) a particular amount of a plant extract of a plant family of Lythraceae, or both (a) and (b).  
	As to Claims 1-3, 5, and 11: Ohsol et al. disclose a mixture (composition) comprising, among other things, neutralizing agent such as calcium carbonate (Col. 2, lines 20-30), which according to present claims 1 and 5 correspond to the claimed carbonate compound.  Ohsol et al. also disclose that this mixture is useful for disposing thermoplastic materials including polyethylene, polystyrene, or polyvinyl chloride (which according to present claim 11 corresponds to the claimed non-biodegradable material) into decomposable materials (Col. 1, line 3-Col. 2, line 25).  Ohsol et al. further disclose the addition of a hydrating agent, such as water, to dissolve the components added in the mixture for the purposes of preparing a solid mixture (Col. 1, lines 49-55 and Col. 2, lines 55-67). 
	However, Ohsol et al. do not mention adding the claimed specific amount of carbonate compound, i.e., 30-70 weight percent, to the composition as required by claim 1 and its dependent claims.  
	Nevertheless, Ohsol et al. do disclose it is desirable to add the neutralizing agent, including calcium carbonate (carbonate compound), to the mixture for the purposes of preventing evolution of combustion product (Col. 2, lines 10-30).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the carbonate compound, inclusive of those claimed, in the mixture (composition), with a reasonable expectation of successfully preventing evolution of combustion product as suggested by Ohsol et al. 

8.	Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsol et al. (US 3,750,600) as applied to claims 1-3, 5, and 11 above, and further in view of Berkman et al. (US 2,567,362).
	The disclosure with respect to Ohsol et al. in paragraph 7 is incorporated here by reference.  They do not specifically the addition of a coloring agent including non-toxic and natural coloring agents, as required by claims 4 and 8-9.
	Nevertheless, Berkman et al. disclose using non-toxic and natural colorants for the purposes of providing advantageous properties, including desired coloring (Col. 3, lines 30-65). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the non-toxic and natural colorants taught by Berkman et al. to the mixture (composition) of Ohsol et al., with a reasonable expectation of successfully providing the same with advantageous properties, including desired coloring.

9.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsol et al. (US 3,750,600) as applied to claims 1-3, 5, and 11 above, and further in view of Rosen (US 2002/0183418). 
	The disclosure with respect to Ohsol et al. in paragraph 7 is incorporated here by reference.   They do not specifically mention using distilled water having a particular pH as required by claim 6.  They also do not specifically mention maintaining the composition as an aqueous solution or mixture with a particular pH as required by claim 10. 
	However, Rosen disclose the addition of distilled water having a pH of 7.0 for the purposes of maintaining an aqueous solution at a pH of 7.0 and degrading plastic materials including polystyrene (Paragraphs [0029] and [0054]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the distilled water having the claimed pH to maintain the aqueous solution at the claimed pH for the purposes of degrading plastic materials including polystyrene as suggested by Rosen. 

10.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
11.	The prior art made of record, namely, Nishida et al. (US 5,750,218), and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claims 19-21 are grouped together with the method claims since they are dependent on claims 12 and 15 (which are directed to the method for producing a composition).